

91 S2953 IS: Protecting Financial Privacy Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2953IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Tuberville (for himself, Mr. Scott of Florida, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit the Internal Revenue Service from requiring financial institutions to report on the financial transactions of their customers.1.Short titleThis Act may be cited as the Protecting Financial Privacy Act of 2021.2.Prohibiting the Internal Revenue Service from requiring financial institutions to report on financial transactions of customers(a)In generalSubject to subsection (b), the Internal Revenue Service shall not be permitted to create or implement any new financial account information reporting program that—(1)was not in effect as of October 1, 2021, and(2)would require financial institutions to report data on financial accounts in an information return listing balances, transactions, transfers, or inflows or outflows of any kind.(b)Rule of construction(1)In generalNothing in this Act shall preempt, limit, or supersede, or be construed to preempt, limit, or supersede, any provision of, or requirement under, the Bank Secrecy Act or any regulations promulgated under such Act.(2)DefinitionFor purposes of this subsection, the term Bank Secrecy Act means—(A)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b),(B)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.), and(C)subchapter II of chapter 53 of title 31, United States Code.